MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 167 
Docket:	   Yor-16-194	
Argued:	   December	13,	2016	
Decided:	  July	25,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                RENEE	LEGRAND	et	al.	
                                          	
                                         v.	
                                          	
                           YORK	COUNTY	JUDGE	OF	PROBATE1	
	
	
HJELM,	J.	

	       [¶1]	 	 Renee	 LeGrand	 and	 other	 class	 action	 members	 appeal	 from	 a	

judgment	entered	by	the	Superior	Court	(York	County,	Warren,	J.)	declining	to	

grant	 declaratory	 and	 injunctive	 relief	 from	 alleged	 deprivations	 of	

constitutional	 rights	 arising	 from	 the	 York	 County	 Probate	 Court	 schedule	

ordered	by	former	York	County	Probate	Judge	Robert	M.A.	Nadeau.2		LeGrand	

argues	that	delays	in	court	proceedings	caused	by	the	court	schedule	violated	

class	 members’	 rights	 to	 meaningful	 access	 to	 the	 courts	 and	 to	 substantive	

due	process.		Judge	Nadeau	argues	that	the	plaintiffs’	claims	are	moot	because	

    1		For	the	reasons	we	discuss	below,	see	infra	¶¶	21-24,	we	have	recaptioned	this	case	to	identify	

the	York	County	Judge	of	Probate,	rather	than	Judge	Robert	M.A.	Nadeau,	as	the	defendant.	

    2		Judge	Nadeau	was	not	reelected	to	the	position	of	York	County	Probate	Judge,	and	he	left	office	

effective	January	1,	2017.		Although	he	is	no	longer	a	judge,	throughout	this	opinion	we	refer	to	him	
by	that	title	because	he	was	serving	in	a	judicial	capacity	during	the	events	relevant	here.		
2	

he	 is	 no	 longer	 a	 judge	 of	 probate	 and	 that,	 in	 any	 event,	 the	 Superior	 Court	

did	 not	 err	 on	 the	 merits.3	 	 We	 conclude	 that	 this	 appeal	 is	 not	 moot	 and,	

reaching	the	merits,	affirm	the	judgment.		

                                               I.		BACKGROUND	

          [¶2]	 	 The	 court	 found	 the	 following	 facts,	 which	 are	 supported	 by	

competent	 evidence	 in	 the	 record.4	 	 See	 Graham	 v.	 Brown,	 2011 ME 93,	 ¶	 2,	

26 A.3d 823.	

A.	       Schedule	Changes	at	the	Probate	Court	

          [¶3]		Judge	Nadeau	was	elected	York	County	Probate	Judge	in	2012	and	

held	that	office	from	2013	to	2016,	after	having	previously	served	in	the	same	

position	from	1997	to	2008.		Maine’s	probate	court	judges	hold	judicial	office	

on	 a	 part-time	 basis,	 and	 York	 County	 funds	 the	 position	 for	 eight	 days,	 or	

sixty-four	hours,	per	month.		When	Judge	Nadeau	began	his	term	in	2013,	he	

and	 Register	 of	 Probate	 Carol	 Lovejoy	 agreed	 to	 schedule	 court	 days	 on	


     3	 	 Judge	 Nadeau	 also	 states	 that	 the	 question	 of	 whether	 this	 appeal	 is	 interlocutory	 “is	 not	

entirely	 free	 from	 doubt”	 because	 the	 trial	 court	 did	 not	 act	 on	 his	 motion	 to	 dismiss	 LeGrand’s	
complaint	as	moot	until	after	LeGrand	filed	a	notice	of	appeal.		In	a	post-judgment	order,	however,	
the	 court	 expressly	 stated	 that	 the	 judgment	 itself	 constituted	 a	 denial	 of	 the	 motion	 to	 dismiss.		
Given	 that	 clarification,	 the	 judgment	 is	 final,	 and	 we	 do	 not	 further	 address	 Judge	 Nadeau’s	
interlocutoriness	argument.		
     4	
     	 A	 number	 of	 the	 events	 underlying	 this	 action	 are	 also	 the	 subject	 of	 a	 recent	 judicial	
disciplinary	decision	involving	Judge	Nadeau.		See	In	re	Nadeau,	2017 ME 121,	---	A.3d	---.		To	the	
extent	 that	 our	 reports	 of	 the	 facts	 in	 this	 case	 and	 in	 the	 disciplinary	 case	 are	 not	 identical,	 it	 is	
because	these	are	distinct	proceedings	with	separate	evidentiary	records.		
                                                                                        3	

Wednesdays	and	Thursdays	each	week,	with	three	Wednesdays	of	the	month	

dedicated	 to	 routine	 matters,	 and	 all	 Thursdays	 and	 the	 last	 Wednesday	 of	

every	month	set	aside	for	contested	hearings.				

      [¶4]	 	 On	 April	 1,	 2015,	 Judge	 Nadeau	 made	 a	 presentation	 at	 a	 York	

County	 Commissioners’	 meeting	 where	 the	 Probate	 Court	 budget	 for	 fiscal	

year	2016	was	being	considered.		He	advocated	for	an	increase	in	funding	so	

that	the	probate	judge’s	schedule	would	expand	from	eight	days	per	month	to	

three	days	per	week,	or,	alternatively,	five	days	per	week,	which	would	make	

the	 judgeship	 a	 full-time	 position.	 	 Corresponding	 with	 these	 proposed	

changes,	Judge	Nadeau	recommended	an	increase	in	his	salary	from	$48,498	

to	 $90,000	 or	 $119,476,	 respectively.	 	 The	 Commissioners	 tabled	 the	 issue,	

but	at	their	next	meeting,	held	on	April	15,	2015,	they	decided	to	maintain	the	

current	 number	 of	 hours	 for	 the	 probate	 judge.	 	 Nonetheless,	 they	 raised	

Judge	Nadeau’s	salary	to	$54,206.			

	     [¶5]	 	 Judge	 Nadeau	 left	 the	 meeting	 almost	 immediately	 after	 the	

Commissioners	made	that	decision.		A	few	minutes	later,	he	emailed	Register	

Lovejoy	from	his	cell	phone	with	instructions	to	make	certain	changes	to	his	

court	 schedule.	 	 In	 another	 email	 sent	 later	 that	 night,	 Judge	 Nadeau	 altered	

the	schedule	more	significantly,	directing	Lovejoy	to	reschedule	Probate	Court	
4	

from	 Wednesdays	 and	 Thursdays	 to	 Mondays	 and	 Fridays,	 starting	 the	

following	 week.	 	 In	 yet	 another	 email	 sent	 the	 next	 morning,	 Judge	 Nadeau	

changed	the	schedule	again	and	directed	Lovejoy	to	implement	a	trailing	trial	

list	 with	 one	 full	 week	 each	 month	 dedicated	 to	 trials,	 plus	 two	 or	 three	

nontrial	days	each	month.		Two	days	later,	on	April	18,	Judge	Nadeau	sent	an	

email	 making	 further	 scheduling	 changes	 that	 included	 reserving	 one	 court	

day	per	month	for	research	and	writing.				

      [¶6]	 	 In	 some	 of	 his	 communications	 with	 Lovejoy	 regarding	 the	

schedule	 changes,	 Judge	 Nadeau	 expressed	 his	 resentment	 that	 the	 County	

had	been	unwilling	to	support	what	he	considered	necessary	additional	court	

time.		As	the	Superior	Court	noted	in	its	findings,	Judge	Nadeau	testified	that	

he	was	“upset”	and	“disappointed”	that	the	Commissioners	declined	to	grant	

his	request	to	increase	funding	for	the	position	he	held.			

      [¶7]	 	 Because	 Judge	 Nadeau	 directed	 that	 the	 schedule	 changes	 be	

implemented	immediately,	all	previously	scheduled	cases	had	to	be	assigned	

different	hearing	dates,	resulting	in	delays	before	those	cases	could	be	heard.		

The	 shift	 in	 the	 court	 schedule	 to	 Mondays	 and	 Fridays	 also	 resulted	 in	

decreased	 court	 time	 because	 more	 holidays	 fall	 on	 those	 days—a	
                                                                                         5	

consequence	that	Judge	Nadeau	knew	would	result	when	he	made	the	change.		

As	the	Superior	Court	found:	

          Although	 Judge	 Nadeau	 stated	 that	 his	 schedule	 changes	 were	
          made	to	serve	litigants,	he	knew	that	the	schedule	changes	would	
          cause	 or	 exacerbate	 delays	 that	 would	 harm	 those	 litigants.	 	 In	
          large	part,	the	schedule	changes	were	intended	to	get	back	at	the	
          County	Commissioners	who	had	rejected	Judge	Nadeau’s	request	
          for	an	increase	in	salary	and	court	time.			
          	
          [¶8]		To	assist	with	the	growing	and	“essentially	self-inflicted”	backlog	

of	cases,	Judge	Nadeau	appointed	probate	judges	from	other	counties	to	serve	

as	referees	and	hear	eleven	contested	York	County	cases.		Additionally,	as	of	

the	 time	 of	 the	 trial	 in	 this	 matter,	 Judge	 Nadeau	 had	 recently	 decided	 to	

schedule	court	several	times	on	the	Tuesday	after	a	Monday	holiday	to	make	

up	for	the	lost	day,	and	to	dedicate	some	time	on	Fridays	to	routine	matters—

changes	 that	 the	 Superior	 Court	 found	 were	 likely	 motivated	 in	 part	 by	 this	

case.		

          [¶9]	 	 Over	 time,	 the	 altered	 schedule	 and	 appointment	 of	 referees	

cleared	 a	 backlog	 of	 contested	 matters,	 including	 emergency	 hearings	 and	

trials,	 because	 the	 practice	 of	 multi-day	 trailing	 trial	 lists	 resulted	 in	 more	

settlements	and	quicker	resolutions	of	contested	cases.		The	schedule	changes	

ordered	 by	 Judge	 Nadeau,	 however,	 reduced	 the	 amount	 of	 court	 time	

available	 for	 uncontested	 cases,	 particularly	 during	 the	 remainder	 of	 2015.		
6	

For	 such	 routine	 matters,	 the	 schedule	 changes	 created	 delays	 of	

approximately	 three	 months.	 	 Throughout	 this	 period,	 Judge	 Nadeau	

recommended	 that	 litigants	 appearing	 in	 the	 York	 County	 Probate	 Court	

contact	 the	 County	 Manager	 and	 Commissioners	 if	 they	 were	 frustrated	 by	

court	delays.				

B.	     LeGrand’s	Probate	Court	Case		

        [¶10]	 	 In	 December	 2014,	 Renee	 LeGrand,	 the	 named	 plaintiff	 in	 this	

action,	 filed	 for	 joint	 or	 sole	 guardianship	 of	 her	 granddaughter	 in	 the	 York	

County	Probate	Court,	alleging	that	her	daughter	was	unfit	to	act	as	a	parent	

to	the	granddaughter.		See	18-A	M.R.S.	§	5-204	(2016).		In	March	2015,	Judge	

Nadeau	 issued	 an	 order,	 effective	 until	 August	 31,	 2015,	 granting	 LeGrand	

temporary	 guardianship	 of	 the	 child.	 	 See	 18-A	 M.R.S.	 §	5-207(c)	 (2016).	 	 A	

hearing	on	LeGrand’s	petition	for	permanent	guardianship	was	scheduled	for	

July	and	then	for	August	2015,	but	the	hearing	was	not	held	due	to	scheduling	

conflicts	attributable	both	to	the	court	and	to	the	attorneys.5		

        [¶11]	 	 On	 August	 28,	 2015,	 LeGrand	 filed	 a	 motion	 to	 extend	 the	

duration	 of	 the	 temporary	 guardianship.	 	 In	 September,	 Judge	 Nadeau	
   5	 	 The	 parties	 disputed	 whether	 the	 guardianship	 hearing	 was	 delayed	 during	 the	 summer	 of	

2015	 because	 the	 child’s	 father	 had	 not	 been	 properly	 served	 with	 process.	 	 The	 Superior	 Court	
found,	however,	that	“where	circumstances	warranted,	Judge	Nadeau	had	previously	held	hearings	
and	issued	guardianship	orders	that	would	be	subject	to	later	reconsideration,”	suggesting	that	the	
delay	was	not	caused	by	issues	regarding	service	on	the	father.			
                                                                                         7	

assigned	 LeGrand’s	 case	 to	 a	 probate	 judge	 from	 another	 county	 to	 act	 as	 a	

referee.		See	M.R.	Prob.	P.	53;	M.R.	Civ.	P.	53(a).		By	this	point,	the	temporary	

guardianship	 had	 expired,	 and	 in	 late	 October	 2015	 LeGrand’s	 daughter	

reasserted	 legal	 custody	 of	 the	 child.	 	 While	 the	 child	 was	 living	 with	

LeGrand’s	 daughter,	 the	 daughter	 and	 her	 partner	 were	 arrested	 in	 front	 of	

the	 child,	 causing	 the	 child	 to	 experience	 emotional	 harm,	 according	 to	

LeGrand.		In	January	2016,	LeGrand	and	her	daughter	reached	an	agreement	

for	co-guardianship,	wherein	the	child	would	reside	primarily	with	LeGrand.		

The	agreement	was	filed	with	the	court	and	issued	as	an	order	on	February	1,	

2016,	 effectively	 resolving	 the	 guardianship	 dispute	 while	 this	 case	 was	

pending	in	the	Superior	Court.			

C.	   The	Class	Action	Suit	

      [¶12]	 	 On	 December	 2,	 2015,	 LeGrand	 filed	 a	 complaint	 against	 Judge	

Nadeau	in	the	Superior	Court,	along	with	motions	for	class	certification,	for	a	

temporary	restraining	order	and	preliminary	injunction,	and	for	an	expedited	

hearing.	 	 She	 filed	 the	 action	 on	 behalf	 of	 herself	 “and	 all	 others	 similarly	

situated,”	whom	she	described	as	individuals	adversely	affected	by	scheduling	

practices	 in	 the	 York	 County	 Probate	 Court.	 	 The	 complaint,	 as	 subsequently	

amended,	 alleged	 that	 Judge	 Nadeau’s	 alteration	 of	 the	 York	 County	 Probate	
8	

Court	schedule	interfered	with	the	plaintiffs’	right	of	meaningful	access	to	the	

courts	in	violation	of	the	First	Amendment	and	the	Due	Process	Clause	of	the	

U.S.	Constitution,	and	article	I,	sections	6-A	and	15	of	the	Maine	Constitution;	

and	violated	the	plaintiffs’	substantive	due	process	rights.6		On	those	grounds,	

LeGrand	 sought	 declaratory	 and	 injunctive	 relief	 that	 would	 require	 Judge	

Nadeau	to	reinstate	the	schedule	he	had	replaced.		LeGrand	also	named	York	

County	 as	 a	 party-in-interest	 because	 the	 relief	 she	 sought	 would	 affect	 the	

operations	and	budget	of	the	York	County	Probate	Court.		

          [¶13]		Judge	Nadeau	did	not	file	an	opposition	to	LeGrand’s	motion	for	

class	 certification,	 and	 in	 an	 order	 issued	 in	 late	 December	 2015,	 the	 court	

granted	the	motion,	see	M.R.	Civ.	P.	23,	ordering	that	the	class	would	comprise	

“all	 litigants	 who	 presently	 are	 or	 may	 in	 the	 future	 be	 harmed	 by	 alleged	

delays	in	the	York	County	Probate	Court	as	a	result	of	the	scheduling	decisions	

alleged	in	.	.	.	plaintiff’s	.	.	.	amended	complaint.”			

          [¶14]	 	 Judge	 Nadeau’s	 response	 to	 the	 complaint	 included	 a	 motion	 to	

dismiss	based	on	judicial	immunity,	which	the	court	denied.7		Additionally,	in	



    6	 	 LeGrand	 subsequently	 refined	 the	 constitutional	 claims	 as	 we	 address	 them	 in	 this	 opinion,	

alleging	 violations	 of	 the	 rights	 to	 open	 courts;	 meaningful	 access	 to	 courts,	 see	 infra	 n.11;	 and	
substantive	due	process.			
     7	 	 Judge	 Nadeau’s	 responsive	 pleading	 also	 included	 a	 cross-claim	 against	 York	 County	 and	 a	

third-party	 complaint	 against	 Lovejoy	 and	 the	 York	 County	 Manager.	 	 The	 court	 ultimately	
                                                                                                             9	

February	 2016,	 Judge	 Nadeau	 moved	 to	 dismiss	 the	 class	 members’	 claims	

against	 him	 and	 to	 decertify	 the	 class,	 on	 the	 ground	 that	 the	 claims	 had	

become	 moot	 because	 the	 underlying	 Probate	 Court	 actions	 involving	

LeGrand	and	other	class	members	had	been	resolved.				

        [¶15]	 	 While	 those	 motions	 remained	 pending,	 in	 February	 2016,	 the	

court	held	a	three-day	consolidated	hearing	on	the	complaint	and	the	motion	

for	 preliminary	 injunctive	 relief.	 	 In	 the	 resulting	 judgment	 issued	 on	

March	29,	 2016,	 the	 court	 found	 in	 favor	 of	 Judge	 Nadeau.	 	 The	 court	

concluded	that	the	class	members	had	not	been	denied	access	to	the	Probate	

Court	to	an	extent	that	affected	their	constitutional	rights	to	open	courts	and	

procedural	 due	 process.	 	 As	 for	 the	 substantive	 due	 process	 claim,	 the	 court	

did	 not	 reach	 the	 question	 of	 whether	 Judge	 Nadeau’s	 actions	 violated	 that	

right.		Rather,	the	court	concluded	that	any	relief	it	could	grant	based	on	any	

such	violation	would	not	serve	a	useful	purpose	because,	in	part,	the	schedule	

changes	 had	 a	 “beneficial	 effect”	 on	 some	 categories	 of	 cases,	 and,	 “most	

importantly,”	the	Superior	Court	was	“simply	not	well	equipped	to	intervene”	

in	 the	 Probate	 Court’s	 scheduling	 decisions,	 which	 are	 based	 on	 fluctuating	

demands	and	resources.			

dismissed	 all	 of	 those	 claims,	 leaving	 for	 adjudication	 only	 the	 claims	 in	 the	 complaint.	 	 Judge	
Nadeau	has	not	cross-appealed	from	the	dismissal	of	his	claims.	
10	

      [¶16]	 	 The	 judgment	 recognized	 but	 did	 not	 explicitly	 rule	 on	 Judge	

Nadeau’s	 motions	 to	 dismiss	 the	 complaint	 and	 to	 decertify	 the	 class.	 	 In	

response	to	a	post-judgment	motion	filed	by	Judge	Nadeau,	however,	the	court	

issued	an	order	clarifying	that	it	had	denied	those	motions	and	intended	the	

March	 29	 order	 to	 serve	 as	 a	 final	 judgment.	 	 LeGrand	 timely	 appealed.	 	 See	

M.R.	App.	P.	2(b)(3).			

      [¶17]	 	 While	 the	 appeal	 was	 pending,	 Judge	 Nadeau	 filed	 with	 us	 a	

motion	to	dismiss	LeGrand’s	appeal,	contending	in	part	that	the	case	became	

moot	when	he	lost	the	November	2016	election	for	the	probate	judgeship.		We	

ordered	that	the	motion	would	be	considered	with	the	merits	of	the	appeal.		

                                   II.		DISCUSSION	

	     [¶18]	 	 We	 first	 consider	 Judge	 Nadeau’s	 mootness-based	 challenges	 to	

the	justiciability	of	the	claims	asserted	against	him.		Because	we	conclude	that	

the	claims	are	justiciable,	we	then	address	the	merits	of	those	claims.	

A.	   Mootness	

      [¶19]	 	 Judge	 Nadeau	 argues	 that	 this	 action	 is	 moot	 and	 should	 be	

dismissed	 because	 he	 lost	 his	 reelection	 campaign	 in	 November	 2016	 and	

because	 all	 the	 Probate	 Court	 cases	 involving	 class	 members	 have	 been	

adjudicated.		
                                                                                        11	

       [¶20]		“To	determine	whether	a	case	is	moot,	we	examine	whether	there	

remain	sufficient	practical	effects	flowing	from	the	resolution	of	the	litigation	

to	 justify	 the	 application	 of	 limited	 judicial	 resources.	 	 We	 decline	 to	 decide	

issues	.	.	.	when	a	decision	by	this	Court	would	not	provide	an	appellant	any	

real	 or	 effective	 relief.”	 	 Clark	 v.	 Hancock	 Cty.	 Comm'rs,	 2014 ME 33,	 ¶	 11,	

87 A.3d 712  (alteration	 omitted)	 (citation	 omitted)	 (quotation	 marks	

omitted).		

       1.	    Effect	of	the	2016	Election	Results	

	      [¶21]		Judge	Nadeau’s	loss	in	the	2016	election	for	York	County	Probate	

Judge,	 while	 this	 appeal	 was	 pending,	 does	 not	 render	 this	 action	 moot	

because	“[w]hen	a	public	officer	is	a	party	to	an	action	in	an	official	capacity	

and	during	its	pendency	.	.	.	ceases	to	hold	office,	the	action	does	not	abate	and	

the	 officer’s	 successor	 is	 automatically	 substituted	 as	 a	 party.”	 	 M.R.	

Civ.	P.	25(d)(1).			

       [¶22]		This	action	was	filed	against	Judge	Nadeau	in	his	official	capacity	

as	 York	 County	 Probate	 Judge,	 as	 is	 demonstrated	 by	 the	 allegation	 in	 the	

complaint	 that	 “Judge	 Nadeau	 is	 a	 government	 official	 and	 has	 no	 rational	

basis	.	.	.	for	interfering	with	[p]laintiffs’	right	to	petition.”		That	Judge	Nadeau	

was	sued	in	his	official	capacity	is	further	shown	in	a	pretrial	order	issued	by	
12	

the	 court—a	 ruling	 that	 Judge	 Nadeau	 does	 not	 challenge	 here—denying	 his	

motion	 to	 dismiss	 based	 on	 judicial	 immunity.	 	 In	 that	 order,	 the	 court	

explained	that	because	Judge	Nadeau	was	sued	in	his	official	capacity	only	for	

equitable	 relief,	 he	 is	 not	 entitled	 to	 immunity.	 	 Consequently,	 pursuant	 to	

Rule	25(d)(1),	Judge	Nadeau’s	departure	from	judicial	office	does	not	render	

this	action	moot.		

       [¶23]	 	 Rule	 25(d)(1)	 requires	 that	 in	 these	 circumstances,	 the	 current	

office-holder	 be	 substituted	 for	 the	 former	 official.	 	 See	 Profit	 Recovery	 Grp.,	

USA,	Inc.	v.	Comm’r,	Dep’t	of	Admin.	&	Fin.	Servs.,	2005 ME 58,	¶	1	n.1,	871 A.2d
1237.		This	substitution	is	automatic.		Qualey	v.	Fulton,	422 A.2d 773,	774	n.1	

(Me.	 1980)	 (“The	 provisions	 of	 M.R.	 Civ.	 P.	 25,	 relating	 to	 substitution	 of	

parties,	appear	to	require	in	all	circumstances	contemplated	by	the	rule,	save	

one,	a	motion	and	an	order	thereon	of	the	court	to	accomplish	the	substitution	

of	a	party.		The	single	exception	is	in	the	case	of	the	death	or	separation	from	

office	of	a	public	officer	named	as	a	party.”	(emphasis	added));	see	also	Realco	

Servs.,	 Inc.	 v.	 Halperin,	 355 A.2d 743,	 743	 n.*	 (Me.	 1976)	 (stating	 that	 the	

substitution	of	a	successor	government	official	“is	automatic”).	

       [¶24]	 	 Therefore,	 pursuant	 to	 Rule	 25,	 we	 substitute	 the	 York	 County	

Judge	of	Probate	for	Judge	Nadeau	as	a	party-defendant	and	revise	the	caption	
                                                                                                              13	

of	 this	 case	 accordingly.	 	 See	 Profit	 Recovery	 Grp.,	 2005 ME 58,	 ¶	 1	 n.1,	

871 A.2d 1237  (“When	 a	 public	 officer	 is	 sued	 in	 his	 or	 her	 official	 capacity,	

the	 official	 can	 be	 described	 simply	 by	 referring	 to	 the	 title	 rather	 than	 the	

person’s	name.”).				

        2.	      Status	of	Class	Members’	Probate	Court	Cases	

	       [¶25]		Judge	Nadeau	next	argues	that	this	action	is	moot	because	none	

of	the	specific	Probate	Court	proceedings	described	at	the	hearing,	including	

LeGrand’s	 case,	 remains	 pending.	 	 We	 review	 the	 trial	 court’s	 mootness	

determination	 de	 novo.	 	 Mainers	 for	 Fair	 Bear	 Hunting	 v.	 Dep't	 of	 Inland	

Fisheries	&	Wildlife,	2016 ME 57,	¶	5,	136 A.3d 714.		

        [¶26]		Where	a	named	plaintiff’s	case	has	been	fully	adjudicated,	a	class	

action	 does	 not	 become	 moot	 so	 long	 as	 a	 controversy	 exists	 between	 the	

defendant	and	any	member	of	the	certified	class.		See	Sosna	v.	Iowa,	419 U.S.
393,	 402	 (1975);	 see	 also	 U.S.	 Parole	 Comm’n	 v.	 Geraghty,	 445 U.S. 388,	

397-401	(1980).		The	class	action	here	is	not	moot	because	LeGrand’s	Probate	

Court	 case	 was	 pending	 at	 the	 time	 of	 class	 certification,8	 and	 even	 though	

LeGrand’s	case	was	resolved,	a	controversy	continues	to	exist	by	virtue	of	the	
    8		Because	the	court	certified	the	class	while	LeGrand’s	Probate	Court	matter	was	still	pending,	

this	 case	 is	 materially	 distinguishable	 from	 the	 cases	 cited	 by	 Judge	 Nadeau,	 in	 which	 the	 classes	
were	certified	only	after	the	named	plaintiff’s	own	claim	became	moot.		See	Genesis	HealthCare	Corp.	
v.	Symczyk,	569	U.S.	---,	133	S.	Ct.	1523,	1529-30	(2013);	Oliver	v.	Sec’y	of	State,	489 A.2d 520,	524	
(Me.	1985).	
14	

other	 class	 members’	 circumstances.	 	 The	 court’s	 certification	 order	 broadly	

framed	the	class	of	plaintiffs	to	include	“all	litigants	who	presently	are	or	may	

in	the	future	be	harmed	by	alleged	delays	in	the	York	County	Probate	Court	as	

a	 result	 of	 the	 scheduling	 decisions	 alleged	 in	 .	 .	 .	 plaintiff’s	 .	 .	 .	 amended	

complaint.”	 	 Thus,	 any	 litigant	 in	 the	 York	 County	 Probate	 Court	 whose	 case	

has	been	or	will	be	exposed	to	delays	due	to	the	schedule	instituted	by	Judge	

Nadeau	is	a	class	member.		See	Goumas	v.	State	Tax	Assessor,	2000 ME 79,	¶	9,	

750 A.2d 563  (“The	 language	 of	 certification	 makes	 evident	 the	 scope	 of	 the	

class	 action.”).	 	 This	 breadth	 of	 the	 class	 is	 appropriate	 because	 “[w]hen	

declaratory	 relief	 is	 sought,	 all	 persons	 shall	 be	 made	 parties	 who	 have	 or	

claim	 any	 interest	 which	 would	 be	 affected	 by	 the	 declaration.”	 	 14	 M.R.S.	

§	5963	(2016).9	




   9		Judge	Nadeau	does	not	challenge	the	order	creating	the	class,	which	was	based	on	LeGrand’s	

motion	for	class	certification—a	motion	that	Judge	Nadeau	did	not	oppose.		For	that	reason,	we	do	
not	 opine	 on	 or	 otherwise	 address	 the	 merits	 of	 the	 class	 certification.	 	 Instead,	 Judge	 Nadeau	
argues	 only	 that	 the	 court	 erred	 by	 denying	 his	 motion	 to	 dismiss	 the	 case	 after	 the	 parties	
presented	 evidence	 at	 trial	 that	 certain	 York	 County	 Probate	 Court	 cases	 had	 been	 resolved.	 	 We	
note,	 however,	 that	 once	 a	 class	 is	 created	 based	 on	 the	 court’s	 determination	 “that	 questions	
common	 to	 the	 class	 predominate,”	 there	 will	 arise	 the	 very	 different	 question	 of	 whether	 class	
members	 are	 ultimately	 entitled	 to	 relief	 based	 on	 the	 merits	 of	 the	 claims	 raised	 in	 the	 case.		
Amgen	Inc.	v.	Conn.	Ret.	Plans	&	Tr.	Funds,	568 U.S. 455,	459	(2013)	(emphasis	omitted).		Here,	to	be	
included	in	the	class,	a	York	County	Probate	Court	litigant	must	merely	be	subject	to	some	injury	or	
prejudice	caused	by	a	delay	in	that	litigant’s	case	resulting	from	the	scheduling	practices	that	Judge	
Nadeau	had	imposed.		In	order	to	obtain	the	declaratory	relief	sought	here,	however,	the	injury	that	
qualifies	the	litigant	to	be	a	class	member	must	be	of	constitutional	magnitude.		Therefore,	the	trial	
court’s	ultimate	denial	of	relief	is	not	inconsistent	with	the	creation	of	a	class.	
                                                                                                15	

       [¶27]	 	 As	 the	 trial	 court	 found,	 Judge	 Nadeau’s	 changes	 to	 the	 Probate	

Court	 schedule	 resulted	 in	 additional	 three-month	 delays	 affecting	 most	

“routine”	 matters	 such	 as	 uncontested	 guardianships	 of	 minors	 or	 adults,	

conservatorships,	 decedents’	 estates,	 name	 changes,	 and	 adoptions.	 	 This	 is	

because,	 under	 the	 system	 imposed	 by	 Judge	 Nadeau,	 fewer	 days	 were	

allocated	for	those	routine	cases,	and	fewer	of	those	cases	were	scheduled	for	

any	 particular	 day.	 	 As	 the	 trial	 court	 found,	 “class	 members	 are	 still	

experiencing	a	delay	in	the	scheduling	of	routine	matters.”		

       [¶28]		The	scope	of	the	class	as	defined	by	the	court	essentially	ensures	

that	 there	 will	 always	 be	 class	 members.	 	 Thus,	 even	 as	 older	 cases	 are	

resolved,	 at	 least	 some	 newly	 filed	 cases	 will	 be	 affected	 by	 the	 schedule	

implemented	 by	 Judge	 Nadeau,	 causing	 injury	 to	 those	 litigants	 and	 thereby	

qualifying	them	for	class	membership.		Because	there	are	class	members	with	

pending	cases	for	whom	“there	remain	sufficient	practical	effects	flowing	from	

the	 resolution	 of	 the	 litigation	 to	 justify	 the	 application	 of	 limited	 judicial	

resources,”	Clark,	2014 ME 33,	¶	11,	87 A.3d 712 (quotation	marks	omitted),	

the	claims	asserted	here	are	not	moot.	10			


   10		We	are	not	persuaded	by	Judge	Nadeau’s	alternative	argument	that	if	this	action	were	moot,	

none	of	the	exceptions	to	the	mootness	doctrine	would	apply.		Nothing	in	the	record	indicates	that	
the	Probate	Court	schedule	has	changed	since	Judge	Nadeau	left	judicial	office,	but	even	if	changes	
have	been	made,	this	case	would	remain	justiciable	because	the	claims	raise	repetitive	issues	that	
16	

	       [¶29]		Having	determined	that	this	action	is	justiciable,	we	now	address	

its	merits.			

B.	     Constitutional	Challenges	to	the	Schedule	Changes	

	       [¶30]		LeGrand	alleged	in	her	complaint	that	Judge	Nadeau	violated	the	

class	members’	right	to	prompt	resolution	of	court	matters,	see	Me.	Const.	art.	

I,	§	19,	and	the	related	right	of	procedural	due	process	created	in	the	United	

States	and	Maine	Constitutions,	see	U.S.	Const.	amend.	XIV,	§	1;	Me.	Const.	art.	

I,	§§	6-A,	15;	and	that	Judge	Nadeau	violated	the	class	members’	substantive	

due	 process	 rights	 created	 in	 the	 United	 States	 and	 Maine	 Constitutions,	 see	

U.S.	 Const.	 amend.	 XIV,	 §	 1;	 Me.	 Const.	 art.	 I,	 §	 6-A.	 	 On	 appeal,	 LeGrand	

contends	that	the	evidence	compelled	the	court	to	conclude	that	Judge	Nadeau	

violated	 these	 rights	 held	 by	 class	 members,	 and	 that	 the	 court	 therefore	

would	 otherwise	 escape	 review	 “because	 of	 their	 fleeting	 or	 determinate	 nature.”	 	 Ten	 Voters	 of	
Biddeford	 v.	 City	 of	 Biddeford,	 2003 ME 59,	 ¶	8,	 822 A.2d 1196  (quotation	 marks	 omitted).	 	 This	
exception	to	the	doctrine	that	courts	will	not	entertain	moot	claims	applies	where,	as	would	be	true	
here,	 an	 issue	 is	 evanescent	 due	 to	 a	 party’s	 voluntary	 cessation	 of—and	 ability	 to	 resume—the	
challenged	 conduct.	 	 See	 Knox	 v.	 SEIU,	 Local	 1000,	 567 U.S. 298,	 307	 (2012).	 	 This	 class	 action,	
brought	against	Judge	Nadeau	in	his	official	capacity,	remains	justiciable,	see	M.R.	Civ.	P.	25(d)(1),	
because	 any	 judge	 would	 be	 free	 to	 retain	 or,	 if	 the	 schedule	 has	 been	 changed,	 to	 reinstate	 the	
schedule	created	by	Judge	Nadeau.	
   	
   Additionally,	a	court	has	an	“interest	in	preventing	litigants	from	attempting	to	manipulate	[its]	
jurisdiction	to	insulate	a	favorable	decision	from	review.”		City	of	Erie	v.	Pap's	A.	M.,	529 U.S. 277,	
288	(2000);	see	also	Bunting	v.	Mellen,	541 U.S. 1019,	1020-21	(2004)	(Stevens,	J.,	concurring).		The	
relevance	of	this	consideration	is	demonstrated	by	the	trial	court’s	finding	that	Judge	Nadeau	made	
“what	 appears	 to	 have	 been	 an	 effort	 to	 moot	 the	 claims	 asserted	 against	 him”	 by	 seeking	 to	
expedite	 LeGrand’s	 probate	 case	 after	 the	 class	 action	 was	 filed;	 to	 expedite	 another	 case	 after	
those	parties	moved	to	intervene	in	the	class	action;	and,	in	part	as	a	response	to	this	suit,	to	reduce	
the	number	of	court	days	that	fell	on	holidays.			
                                                                                           17	

abused	its	discretion	by	declining	to	issue	a	judgment	declaring	the	schedule	

to	be	unconstitutional	and	enjoining	its	use.				

       [¶31]	 	 We	 assess	 the	 court’s	 factual	 findings	 for	 clear	 error.	 	 Gordon	 v.	

Cheskin,	2013 ME 113,	¶	12,	82 A.3d 1221.		Because	LeGrand	had	the	burden	

of	 proof	 at	 trial,	 she	 “must	 demonstrate	 on	 appeal	 that	 a	 contrary	 finding	 is	

compelled	by	the	evidence.”		Guardianship	of	Ard,	2017 ME 12,	¶	14,	154 A.3d
609  (quotation	 marks	 omitted).	 	 We	 review	 the	 court’s	 ultimate	

determination	not	to	issue	a	declaratory	judgment	or	provide	injunctive	relief	

for	 an	 abuse	 of	 discretion.	 	 See	 Bangor	 Historic	 Track,	 Inc.	 v.	 Dep't	 of	 Agric.,	

Food	 &	 Rural	 Res.,	 2003 ME 140,	 ¶	 11,	 837 A.2d 129;	 Capodilupo	 v.	 Town	 of	

Bristol,	 1999 ME 96,	 ¶	 3,	 730 A.2d 1257.	 	 We	 review	 conclusions	 of	 law,	

including	issues	of	constitutional	interpretation,	de	novo.		Bouchard	v.	Dep’t	of	

Pub.	 Safety,	 2015 ME 50,	 ¶	 8,	 115 A.3d 92;	 Windham	 Land	 Tr.	 v.	 Jeffords,	

2009 ME 29,	¶	42,	967 A.2d 690.		

	      1.	    Rights	of	Open	Courts	and	Meaningful	Access	to	Courts		

       [¶32]	 	 LeGrand	 argues	 that	 the	 effect	 of	 Judge	 Nadeau’s	 altered	 court	

schedule	resulted	in	unreasonable	delays	for	litigants	to	a	degree	that	violated	

the	 open	 courts	 provision	 of	 the	 Maine	 Constitution	 and	 the	 class	 members’	

due	process	right	of	access	to	the	courts.				
18	

         [¶33]	 	 The	 open	 courts	 provision	 requires	 that	 “[e]very	 person,	 for	 an	

injury	 inflicted	 .	 .	 .	 shall	 have	 remedy	 by	 due	 course	 of	 law;	 and	 right	 and	

justice	shall	be	administered	.	.	.	promptly	and	without	delay.”		Me.	Const.	art.	I,	

§	19.		When	a	challenge	is	based	on	delays	in	judicial	proceedings,	we	have	not	

held	 that	 delays	 are	 unconstitutional	 per	 se.	 	 Rather,	 the	 constitutional	

provision	 protects	 only	 against	 delays	 that	 are	 so	 unreasonable	 as	 to	

constitute	 a	 de	 facto	 denial	 of	 meaningful	 access	 to	 the	 courts.	 	 See	 Musk	 v.	

Nelson,	647 A.2d 1198,	1202	(Me.	1994);	Me.	Med.	Ctr.	v.	Cote,	577 A.2d 1173,	

1176	 (Me.	 1990)	 (stating	 that	 a	 statute	 of	 limitations	 does	 not	 violate	

Me.	Const.	 art.	 I,	 §	 19	 unless	 it	 is	 “so	 unreasonable	 as	 to	 deny	 meaningful	

access	to	the	judicial	process”).			

         [¶34]	 	 Separate	 from	 the	 open	 courts	 protection	 created	 in	 the	 Maine	

Constitution,	both	the	Maine	and	United	States	Constitutions	establish	a	right	

of	 meaningful	 access	 to	 the	 courts.	 	 Nader	 v.	 Me.	 Democratic	 Party,	 2012 ME
57,	¶	23,	41 A.3d 551;	see	also	Me.	Const.	art.	I,	§§	6-A,	15;	L.A.	Cty.	Bar	Ass’n	v.	

Eu,	 979 F.2d 697,	 705-706	 (9th	 Cir.	 1992).	 	 In	 interpreting	 the	 scope	 of	 the	

federal	 right	 of	 access,11	 courts	 have	 concluded—similar	 to	 our	 conclusions	


   11	 	 Although	 “the	 basis	 of	 the	 right	 of	 access	 to	 courts	 is	 not	 fully	 settled,”	 the	 United	 States	

Supreme	Court	has	grounded	it	in	the	Fifth	Amendment	and	Fourteenth	Amendment	Due	 Process	
Clauses,	 the	 Fourteenth	 Amendment	 Equal	 Protection	 Clause,	 the	 Article	 IV	 Privileges	 and	
Immunities	Clause,	and	the	First	Amendment.		See	Nader	v.	Me.	Democratic	Party,	2012 ME 57,	¶	25	
                                                                                                  19	

regarding	 the	 nature	 of	 the	 right	 to	 open	 courts	 established	 in	 the	 Maine	

Constitution—that	“delay	per	se	is	not	unconstitutional.”		Eu, 979 F.2d	at	707 

(quotation	marks	omitted);	Ad	Hoc	Comm.	on	Judicial	Admin.	v.	Massachusetts,	

488 F.2d 1241,	 1244	 (1st	 Cir.	 1973).	 	 Although	 it	 is	 possible	 “that	 litigation	

delays	in	certain	circumstances	could	effectively	deprive	individual	litigants	of	

the	ability	to	vindicate	fundamental	rights,”	Eu, 979 F.2d	at	707,	this	analysis	

is	conducted	on	a	case-by-case	basis,	see	Keller	v.	United	States,	38 F.3d 16,	21	

(1st	Cir.	1994).		

       [¶35]	 	 With	 support	 in	 the	 record,	 the	 court	 found	 that	 of	 the	 York	

County	Probate	Court	proceedings	described	by	the	evidence,	LeGrand’s	was	

the	 only	 one	 that	 generated	 constitutional	 concerns.	 	 LeGrand	 alleged	 in	 a	

guardianship	 petition	 that	 her	 daughter	 was	 unable	 to	 safely	 parent	 a	 child,	

which	 is	 a	 circumstance	 that	 imposes	 on	 a	 court	 the	 responsibility	 to	 act	

promptly.		Because	LeGrand’s	Probate	Court	case	was	resolved	and	the	court’s	

schedule	 of	 other	 contested	 cases	 was	 current,	 the	 court	 did	 not	 err	 by	

concluding	 that	 it	 could	 not	 provide	 prospective	 relief	 to	 LeGrand	 or	 to	

litigants	in	contested	Probate	Court	cases.			



n.10,	41 A.3d 551 (citing	Christopher	v.	Harbury,	536 U.S. 403,	413-14,	415	n.12	(2002)).		On	appeal,	
the	class	members	frame	the	meaningful	access	claim	as	an	aspect	of	procedural	due	process.				
20	

      [¶36]		As	for	routine	York	County	probate	cases,	although	the	schedule	

changes	 resulted	 in	 delays	 for	 those	 parties,	 the	 court	 did	 not	 err	 in	

determining	that	those	delays	did	not	deny	litigants	their	constitutional	right	

to	 open	 courts	 or	 meaningful	 access	 to	 the	 courts.	 	 Before	 Judge	 Nadeau	

altered	 his	 court	 schedule,	 an	 uncontested	 York	 County	 Probate	 Court	

adoption	 proceeding	 took	 about	 three	 months.	 	 With	 the	 schedule	 change,	

adoptions	 and	 other	 routine	 matters	 became	 subject	 to	 an	 additional	

three-month	delay,	meaning	it	could	take	six	months	for	such	a	case	to	be	fully	

resolved.	 	 The	 delay,	 caused	 by	 Judge	 Nadeau’s	 decision	 to	 give	 priority	 to	

contested	cases	over	uncontested	routine	matters,	is	not	of	a	magnitude	that	

violates	the	constitutional	rights	of	litigants	in	uncontested	cases.		We	do	not	

minimize	 the	 importance	 to	 litigants	 and	 the	 general	 public	 of	 timely	

resolution	of	cases,	particularly	in	cases	that	involve	the	interests	of	children.		

The	Superior	Court	did	not	err,	however,	in	determining	that	the	length	of	the	

delays	 in	 these	 routine	 cases	 does	 not	 rise	 to	 the	 level	 of	 constitutional	

deprivations,	 because	 those	 delays	 did	 not	 amount	 to	 a	 de	 facto	 denial	 of	

access	to	the	courts	altogether.		See	Eu, 979 F.2d	at	707.			
                                                                                    21	

      2.	    Substantive	Due	Process		

      [¶37]		Although	acknowledging	the	absence	of	authority	to	support	her	

next	 contention,	 LeGrand	 argues	 that	 Judge	 Nadeau	 violated	 the	 class	

members’	 substantive	 due	 process	 rights	 as	 litigants	 in	 the	 York	 County	

Probate	Court.				

      [¶38]	 	 The	 Supreme	 Court	 has	 held	 generally	 that	 “the	 touchstone	 of	

[substantive]	 due	 process	 is	 protection	 of	 the	 individual	 against	 arbitrary	

action	 of	 government.”	 	 County	 of	 Sacramento	 v.	 Lewis,	 523 U.S. 833,	 845	

(1998)	 (quotation	 marks	 omitted).	 	 A	 person’s	 right	 to	 substantive	 due	

process	is	violated	when	the	government	engages	in	“conduct	that	shocks	the	

conscience	 and	 violates	 the	 decencies	 of	 civilized	 conduct.”	 	 Id.	 at	 846	

(quotation	marks	omitted).		In	the	context	of	executive	action,	“‘only	the	most	

egregious	 official	 conduct	 can	 be	 said	 to	 be	 arbitrary	 in	 the	 constitutional	

sense.’”		Norton	v.	Hall,	2003 ME 118,	¶	19,	834 A.2d 928 (quoting	County	of	

Sacramento, 523 U.S.	 at	 846).	 	 “[C]onduct	 intended	 to	 injure	 in	 some	 way	

unjustifiable	by	any	government	interest”	would	likely	support	a	substantive	

due	process	claim.		County	of	Sacramento, 523 U.S.	at	849;	see	also	Daniels	v.	

Williams,	474 U.S. 327,	331	(1986).			
22	

      [¶39]	 	 As	 the	 trial	 court	 found,	 the	 schedule	 changes	 implemented	 by	

Judge	 Nadeau	 were	 “[i]n	 large	 part	 .	 .	 .	 intended	 to	 get	 back	 at	 the	 County	

Commissioners	 who	 had	 rejected	 Judge	 Nadeau’s	 request	 for	 an	 increase	 in	

salary	 and	 court	 time.”	 	 Given	 Judge	 Nadeau’s	 conduct	 and	 underlying	

motivation,	the	court	did	not	rule	out	the	possibility	that	his	“actions	met	the	

high	 standard	 of	 outrageousness	 necessary	 for	 a	 substantive	 due	 process	

violation.”		Nonetheless,	the	court	declined	to	decide	whether	Judge	Nadeau’s	

conduct	rose	to	the	level	of	violating	litigants’	substantive	due	process	rights,	

reasoning	 that	 even	 if	 it	 could	 make	 such	 a	 determination,	 any	 resulting	

declaratory	 and	 injunctive	 relief	 would	 serve	 no	 useful	 purpose.	 	 In	 the	

circumstances	of	this	case,	the	court’s	exercise	of	restraint	was	not	an	abuse	of	

discretion,	 see	 Capodilupo,	 1999 ME 96,	 ¶	 3,	 730 A.2d 1257,	 making	 it	

unnecessary	 for	 the	 court—or	 us—to	 break	 new	 ground	 and	 determine	 if	

Judge	 Nadeau’s	 scheduling	 decisions	 violated	 the	 class	 members’	 right	 of	

substantive	due	process.	

      [¶40]	 	 The	 Declaratory	 Judgment	 Act	 expressly	 provides	 that	 a	 court	

“may	 refuse	 to	 render	 or	 enter	 a	 declaratory	 judgment	 .	 .	 .	 where	 such	

judgment	.	.	.	would	not	terminate	the	uncertainty	or	controversy	giving	rise	to	

the	 proceeding.”	 	 14	 M.R.S.	 §	 5958	 (2016).	 	 Further,	 a	 court	 should	 elect	 to	
                                                                                      23	

enter	 such	 a	 declaration	 “only	 when	 some	 useful	 purpose	 will	 be	 served.”		

Capodilupo,	1999 ME 96,	¶	3,	730 A.2d 1257 (quotation	marks	omitted).			

      [¶41]	 	 Here,	 the	 trial	 court	 engaged	 in	 a	 thoughtful	 exposition	 of	 the	

reasons	 not	 to	 issue	 a	 declaratory	 judgment.	 	 The	 court	 explained	 that	 the	

most	 significant	 effects	 of	 the	 schedule	 change	 were	 no	 longer	 harming	

litigants	 in	 contested	 cases,	 and	 that	 delays	 were	 now	 limited	 to	 routine	

matters;	 that	 Judge	 Nadeau	 had	 recently	 made	 further	 modifications	 in	 the	

schedule	 to	 reduce	 delays	 (although	 he	 was	 motivated	 by	 this	 suit	 to	 make	

those	 changes);	 and	 that	 the	 schedule	 changes	 did	 have	 a	 positive	 effect,	

reducing	the	backlog	of	contested	cases.				

      [¶42]	 	 Additionally,	 the	 court	 articulated	 the	 practical	 difficulties	 that	

would	 result	 if	 it—as	 an	 outside	 authority—were	 to	 impose	 a	 specific	

scheduling	regimen	and	then	regulate	the	day-to-day	administrative	decisions	

affecting	the	operations	of	a	court.		As	the	court	correctly	observed,		

      A	 court	 needs	 to	 be	 able	 to	 adjust	 its	 schedule	 in	 light	 of	 the	
      demands	placed	upon	it	and	the	resources	available.		Absent	very	
      compelling	 reasons,	 another	 court	 should	 not	 attempt	 to	
      back-seat	drive	that	process.		In	this	case,	particularly	where	the	
      major	 effects	 of	 the	 challenged	 schedule	 changes	 are	 all	 in	 the	
      past,	there	is	no	reason	to	depart	from	this	principle.			
             	
      [¶43]	 	 The	 difficulties	 posed	 by	 micromanaging	 a	 court’s	 scheduling	

policies	 are	 evident	 in	 LeGrand’s	 proposed	 judgment,	 which	 would	 require	
24	

imposition	 of	 a	 specific	 court	 schedule	 subject	 to	 ongoing,	 receivership-style	

supervision	 and	 retained	 Superior	 Court	 jurisdiction.	 	 Such	 proposed	 relief	

ignores	 the	 reality	 that	 judges	 and	 other	 court	 officials	 who	 are	 responsible	

for	case	and	docket	management	need	flexibility	to	respond	deftly	and	often	

on	 short	 notice	 to	 changes	 in	 the	 types	 and	 numbers	 of	 pending	 cases.	 	 The	

court	did	not	abuse	its	discretion	by	ultimately	determining	that,	because	the	

most	significant	problems	created	by	the	schedule	changes	had	dissipated	and	

the	 remaining	 effects	 of	 those	 changes	 were	 limited,	 declaratory	 and	

injunctive	 relief	 would	 not	 serve	 a	 useful	 purpose	 in	 this	 case.	 	 Accordingly,	

the	court	did	not	err	in	declining	to	reach	the	underlying	question	of	whether	

LeGrand	had	established	violations	of	substantive	due	process.	

         The	entry	is:	

                            Defendant	 Nadeau’s	 motion	 to	 dismiss	 is	
                            denied.		Judgment	affirmed.		
	
	      	      	      	      	       	
	
Robert	E.	Mittel,	Esq.	(orally),	MittelAsen,	LLC,	Portland,	and	Temma	Donahue,	
Esq.,	Rioux,	Donahue,	Chmelecki	&	Peltier	LLC,	Portland,	for	appellants	Renee	
LeGrand	and	other	class	members	
	
Peter	 J.	 Brann,	 Esq.	 (orally),	 and	 Michael	 E.	 Carey,	 Esq.,	 Brann	 &	 Isaacson,	
Lewiston,	for	appellee	York	County	Judge	of	Probate	
	
	
York	County	Superior	Court	docket	number	CV-2015-269	
FOR	CLERK	REFERENCE	ONLY